Citation Nr: 0928173	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as major depressive disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The evidence does not show that any currently diagnosed 
psychiatric disorder had its origins in service (to include 
presumptively), or is etiologically related to the Veteran's 
period of active service or any incident therein.

2.  A cardiovascular disorder was not noted at the time of 
induction, and the Veteran is entitled to the presumption of 
soundness.

3.  A chronic cardiovascular disorder was not manifest in 
service or for many years following active duty separation; a 
clinical diagnosis of cardiovascular disorder was not 
initially made until 2004.

4.  The Veteran's currently diagnosed left ventricular 
hypertrophy is unrelated to service or any incident therein.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  A cardiovascular disorder, claimed as left ventricular 
hypertrophy, was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

By letter dated in April 2004, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, requisite notice 
was provided to the Veteran in June 2006.  In light of the 
Board's denial of the Veteran's claims herein, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's service treatment 
records have been obtained and the file contains private 
medical records and a lay statement.   In addition, VA 
examinations were furnished in 2006.  

As will be discussed below, the claims are being denied on 
the basis that no competent medical evidence has been 
submitted which links the Veteran's currently claimed 
disorders to his period of active service.  In this 
circumstance, there is no duty on the part of VA to provide 
any additional assistance such as requesting another medical 
examination or opinion, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record as a whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to 
suggest that the Veteran had a psychiatric or cardiovascular 
disorder in service, or that any such current disorder is 
related to his active service.  Given these matters of 
record, there is no competent evidence that the disability or 
symptoms may be associated with the claimant's active 
military service.  38 U.S.C.A § 5103A(d); cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Under such circumstances, 
there is no duty to provide an examination or to obtain a 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.



Factual Background

The Veteran filed the service connection claims at issue in 
April 2004.  

The service treatment records include an April 1972 
enlistment examination report which reflects that psychiatric 
evaluation was normal, as was clinical evaluation of the 
lungs, chest and heart.  The Veteran denied having a history 
of heart trouble or depression/nervous trouble.  A record 
dated in July 1973 indicates that the Veteran was seen with 
complaints of acute arthritis and a fever.  He gave a history 
of having rheumatic fever at age seven to eight.  A finding 
of a heart murmur, probably functional, was made at that 
time.  The October 1973 separation examination report 
revealed that psychiatric evaluation was normal, as was 
clinical evaluation of the lungs, chest and heart.  The 
Veteran denied having a history of depression/nervous trouble 
and acknowledged having a history of heart trouble.  The 
examiner indicated that the Veteran had a history of 
rheumatic fever and heart trouble during childhood, but noted 
that upon separation, there was no evidence of cardiac murmur 
or evidence of rheumatic heart disease.  

The file contains a private medical report of July 2004 
reflecting that an echocardiogram revealed left atrial 
enlargement and left ventricular hypertrophy with no evidence 
of pericardial disease and normal left ventricular function.

A VA examination for mental disorders was conducted in June 
2004.  The Veteran reported that when he first got out of 
service, he had a little nervous problem which he could not 
remember much about.  The report indicated that he was put on 
medication by VA for a year or so and the symptoms improved.  
Thereafter, he did not have any nervous problems until 2003, 
when he was having knee problems and underwent knee surgery.  
The Veteran also reported that his son had died a month 
earlier and that his depression had worsened.  The examiner 
indicated that the Veteran met the criteria for a diagnosis 
of major depressive disorder and opined that it did not 
appear that his depressive disorder was related to military 
service.  The examiner observed that depressive disorder 
began only after knee surgeries, from which the Veteran did 
not recover well and also observed that whatever nervous 
problem the Veteran had following service, did not seem to be 
related to the currently diagnosed depression.  

The Veteran also underwent a VA general medical examination 
in July 2004.  It was noted that the Veteran had a history of 
rheumatic fever as a child and had a heart murmur, considered 
functional, in service.  Cardiovascular examination revealed 
no murmurs, and the chest was clear to auscultation.  An 
echocardiogram revealed left ventricular function within 
normal limits, with some left ventricular hypertrophy seen as 
well as left atrial enlargement.  The diagnoses included a 
history of rheumatic heart disease, but no current 
cardiovascular disorder was diagnosed.  

In a statement provided in February 2005, the Veteran 
reported that he had been treated by VA in Knoxville, 
Tennessee, in 1973 and 1974 for nerves, after his discharge 
from service.  These records were requested and in response, 
the VA facility in Knoxville, Tennessee, indicated that it 
had no records for the Veteran from 1973 and 1974 and noted 
that he had not registered with VA until 2004.  

The file contains a buddy statement signed in August 2006, 
from a military comrade who entered service with the Veteran.  
The buddy reported that the attending physician who performed 
all the physicals for the new recruits detected some kind of 
heart problem in the Veteran, but he passed the physical 
anyway.  The author also reported that he was with the 
Veteran upon discharge from the Tennessee National Guard in 
approximately March 1974, at which time they were again 
together taking a separation physical.  The author indicated 
that again the attending doctor found an irregularity with 
the Veteran's heart, described as irregular heartbeat, and 
recommended further observation before the Veteran's 
discharge.  However, the Veteran was discharged without any 
further studies being undertaken.  

Legal Analysis

The Veteran maintains that currently claimed psychiatric and 
cardiovascular disorders were initially incurred in service 
(or within the presumptive period, as applicable) or are 
etiologically related to his period of service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including psychoses 
and cardiovascular-renal disease, including hypertension, may 
also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric Disorder

A diagnosis of major depressive disorder was made upon VA 
examination conducted in 2006.  As a currently diagnosed 
psychiatric disorder is clearly shown, Hickson element (1) is 
satisfied.

The remaining question is whether or not any currently 
manifested psychiatric disorder was incurred in or aggravated 
by the Veteran's active military service, presumptively or 
otherwise.

With respect to the second Hickson element, service 
incurrence, the service treatment records are entirely 
negative for a diagnosis of any psychiatric disorder during 
service.  The October 1973 separation examination report 
indicates that psychiatric evaluation was normal.  The 
Veteran's separation physical examination report is highly 
probative as to his condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  As such, there is no indication from this 
evidence of service incurrence of a psychiatric disorder.

The Veteran reported being treated by for symptoms of 
nervousness during his first post-service year and his 
representative maintains that a VA Form 10-7131 on file 
indicates that the Veteran sought treatment for his nerves 
from the VA outpatient clinic in Knoxville, Tennessee, on 
February 11, 1974.  However, the VA outpatient clinic in 
Knoxville, Tennessee, indicated that it had no records for 
the Veteran dated in 1973 or 1974 and further noted that he 
did not register for treatment with VA until 2004.  In 
addition, having reviewed the record in its entirety, the 
Board is unable to locate a VA Form 10-7131 on file which 
indicates that the Veteran sought treatment for his nerves 
from the VA outpatient clinic in Knoxville, Tennessee, on 
February 11, 1974.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
As such, the Board accepts as credible, the Veteran's lay 
account that he experienced symptoms of nervousness shortly 
after his discharge from service.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
Here, a diagnosis of psychiatric disorder clearly requires 
medical knowledge that the Veteran is not shown to have; thus 
the Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the presence, cause, or onset of 
the claimed disorder.  Accordingly, there is no support to 
the contention that a psychiatric disorder manifested within 
the first post-service year.  

According to a history provide by the Veteran, the symptoms 
of nervousness that he suffered from shortly after service 
resolved, and no such symptomatology recurred until 
approximately 2003, in conjunction with his knee problems.  
It was not until 2004, more than 30 years after the Veteran's 
discharge from service, that a psychiatric disorder was 
initially diagnosed; as such service connection on a 
presumptive basis is not warranted.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, any 
assertions of continuity and chronicity of a psychiatric 
disorder since service are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).  Therefore, neither chronicity nor 
continuity of a psychiatric disorder since service is 
established. 38 C.F.R. § 3.303(b) (2008); see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Turning to the third element, nexus evidence, a requirement 
for a showing of an etiological relationship has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the 
Board finds that the most probative evidence on file as to 
this element consists of the opinion of the VA examiner 
provided in 2006 to the effect that the Veteran's psychiatric 
disorder did not appear to be etiologically related to 
service, to include any nervous problems following service, 
in that it began only after his knee surgeries.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Here, this opinion is 
considered probative as it was definitive, based upon an 
accurate summary of the Veteran's history and clinical 
evaluation of the Veteran, and was supported by a logical 
rationale.  In addition, the file contains no competent 
medical evidence or opinion to the contrary.  The Veteran has 
not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Accordingly, the opinion is found to carry significant 
probative weight.  

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested psychiatric 
disorder resulting from service.  While he is certainly 
competent to relate his symptomatology in service and after 
service, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran and other lay-persons, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed psychiatric 
condition with events or incidents which occurred in or are 
related to service, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, as the weight of the 
competent and probative medical evidence is against a finding 
that the Veteran's claimed psychiatric disorder is related to 
service, Hickson element (3), medical nexus, is not met and 
the claim must be denied.  In conclusion, the Board finds 
that equipoise is not shown, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  As the weight of the evidence is against the 
appellant's claim, the Board is unable to grant the benefits 
sought.

Cardiovascular Disorder

In the present case, the Veteran is claiming entitlement to 
service connection for a cardiovascular disorder, primarily 
contending that currently manifested left ventricular 
hypertrophy is etiologically related to service, to include a 
heart murmur identified therein.  

Clinical findings, in essence representing a diagnosis of 
left ventricular hypertrophy, were made in 2004 and upon VA 
examination conducted in 2006.  As a currently diagnosed 
cardiovascular disorder is shown, Hickson element (1) is 
satisfied.

As an initial matter, the Board finds that a cardiovascular 
disorder was not "noted" at the time of the Veteran's 
examination, acceptance, and enrollment into active service 
in April 1972.  According to his examination at the time of 
entrance into service, normal findings of the heart and 
vascular system were noted.  Additionally, at the induction 
examination, the Veteran himself reported that he had never 
had pain or pressure in his chest or any history of heart 
trouble.  These findings stand in contrast to statements made 
by the Veteran's military buddy in 2006, to the effect that a 
heart irregularity was identified by the examiner upon the 
Veteran's enlistment examination.  In reconciling this 
evidence, the Board finds the findings made as shown on the 
induction examination to be for more probative than remote 
recollections provided by a military comrade of the 
Veteran's, more than 33 years after the enlistment 
examination was conducted.  See generally Curry v. Brown, 
7 Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran - or 
in this case another lay source).  

Because a cardiovascular disorder was not "noted" upon 
service entrance, the Veteran is entitled to the statutory 
presumption that he was of sound condition, and clear and 
unmistakable evidence must be shown in order to rebut the 
presumption of soundness.  In determining whether the 
presumption is rebutted by clear and unmistakable evidence, 
the Board notes that there are no clinical findings of record 
demonstrating the onset of a chronic cardiovascular disorder 
prior to service.  In this regard, service treatment records 
dated in July 1973 document that the Veteran had a history of 
rheumatic fever when he was seven to eight years old.  
However, there is no indication that the Veteran experienced 
any chronic cardiovascular residuals from that remote 
illness, or that there was evidence of a heart murmur or any 
clinical cardiovascular manifestation upon his service 
enlistment.  As clear and unmistakable evidence has not been 
demonstrated as is necessary to rebut the presumption of 
soundness, the Veteran is presumed to have entered service in 
sound condition.

The remaining question is whether or not any currently 
manifested cardiovascular disorder was incurred in service, 
presumptively or otherwise.  In this regard, a heart murmur 
was identified on one sole occasion as shown in service 
treatment records  dated in July 1973.  No such finding was 
made throughout the remainder of service, or at the time of 
the separation examination conducted in October 1973, at 
which time it was specifically found that there was no 
clinical evidence of a cardiac murmur or evidence of 
rheumatic heart disease.  Furthermore, at that time, 
evaluation of the heart, lungs and chest was normal.  

Moreover, competent evidence does not establish that any 
cardiovascular disorder was diagnosed during the Veteran's 
post-service year.  A chronic disease need not be diagnosed 
during the presumptive period under 38 C.F.R. § 3.307(c), but 
if not, there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In this case, it appears that the earliest post-
service diagnosis of any cardiovascular disorder was made in 
2004, more than 30-years after the Veteran's discharge from 
service.  Therefore, the one-year presumption of service-
connection is not for application pursuant to 38 C.F.R. § 
3.309(a).

The Board has considered a lay statement provided by a 
military comrade of the Veteran in 2006, to the effect that 
in about March 1974, a doctor evaluating the Veteran for 
separation from the Tennessee Air National Guard identified 
an irregular heartbeat on examination and recommended that 
further study be undertaken prior to the Veteran being 
discharged.  However, with respect to the credibility of this 
account, the file contains positively no documentary evidence 
supporting this assertion and the statements made by this lay 
source were provided decades after the "fact."  Moreover, 
even the Veteran himself has failed to provide a history 
consistent with this account.  As a practical matter, even 
assuming this account is credible, the fact remains that no 
clinical cardiovascular disorder was diagnosed until 2004.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case after 
1974, there is no clinical indication of chronicity or 
continuity of either a heart murmur or irregular heart beat 
and there is no clinical evidence of left ventricular 
hypertrophy prior to 2004, nor does the Veteran himself even 
allege continuity or chronicity of symptomatology of a 
cardiovascular disorder since service.  In this regard, the 
Board emphasizes the decades-long gap between the Veteran's 
discharge from service in October 1973 and the earliest 
documented clinical indication of a cardiovascular disorder 
in 2004.  Given the length of time between discharge and 
initial complaints, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Accordingly, continuity/chronicity has not been 
established, either through the competent evidence or through 
the Veteran's statements.

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. In this case, no such 
etiological nexus is established by competent evidence.  
There has been no competent medical evidence or opinion 
offered which establishes or even suggests that the currently 
manifested cardiovascular disorder is in any way 
etiologically related to service.  The Veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause or etiology of his claimed disability 
as this requires medical knowledge, which, the Veteran has 
not been shown to have.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
Accordingly, the Veteran's own opinions as to the etiology of 
his cardiovascular disorder are of no probative value.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  As the evidence does not show a chronic 
cardiovascular disability was manifest in service or for many 
years thereafter, there is no medical nexus between service 
and his current diagnosed disability, the appeal is denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a cardiovascular disorder, claimed as 
left ventricular hypertrophy, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


